DETAILED ACTION
Status of Claims
The amendment filed 02/04/2022 has been entered. Claims 1-4 and 6-19 remain pending.
The previous objection to claims 2 and 18 is withdrawn considering Applicant's amendment the claims.
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 1-19 under Makino et al. (WO 2015/046313) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (US 2004/0162397).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2004/0162397).
Regarding claim 18, Lee discloses a polymer comprising:
a main chain polymer with at least an amide bond –NRCO– (abstract, general formula 3, para 0065);
carboxylic group or sulfonic acid group along with flexible side chains (para 0031; para 0060); and
the carboxylic group or sulfonic acid group contained in the side chains have a number average molecular weight of 4,000 to 100,000 (para 0061).
The side chains off A1 and A2 in general formula 3 structurally are viewed as a graft structure. 

    PNG
    media_image1.png
    263
    666
    media_image1.png
    Greyscale

Regarding claim 18, Lee discloses organic solvents for making a dispersion (para 0064).

Allowable Subject Matter
Claims 1-4 and 6-17 are allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723